                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                                   5:21-CR-00079-D

 UNITED STATES OF AJ\IIERICA
                                                         AGREEMENT FOR
         V.                                            PRETRIAL DIVERSION

 GEORGE IAN RICHARDSON




       It is reported that you, George Ian Richardson, have committed offenses
against the United States, that is, 18 U.S.C. § 1015(£) (false claim of United States
citizenship in order to register to vote).

       Upon accepting responsibility for your behavior, and by your signature on this
Agreement, it appearing, after an investigation of the offenses, and your background,
that the interest of the United States, your own interest, and the interest of justice
will be served by the following procedure:

      Therefore, on the authority of the Attorney General of the United States, by G.
Norman Acker, III, Acting United States Attorney for the Eastern District of North
Carolina, prosecution in the district of this offense shall be deferred for the period of
twelve (12) months from this date, provided you abide by the following conditions and
the requirements of the Agreement set out below.

       Should you violate the conditions of this Agreement, the United States
Attorney may revoke or modify any condition(s) of the Pretrial Diversion Program or
chang·e the period of supervision which shall in no case exceed twelve (12) months.
The United States Attorney may release you from supervision at any time. The
United States Attorney may, at any time within the period of your supervision,
initiate prosecution for the offense should you violate the conditions of the
Agreement. In this case, the United States Attorney may furnish you with notice
specifying the condition(s) of the Agreement which you have violated.

      Any statements made by you to the United States Probation Office in
connection with this Agreement will not be admissible on the issue of guilt in any
subsequent proceeding.


                                           1




     Case 5:21-cr-00079-D Document 19 Filed 04/22/21 Page 1 of 4
      After successfully completing your program, and fulfilling all the terms and
conditions of the Agreement, no prosecution for the above-mentioned offense(s) will
be resumed in this district, and the United States Attorney will move to dismiss the
Indictment in 5:21-CR-00079-D.

              General Conditions of Pretrial Diversion Program

1. You shall not violate any law (federal, state and local). You shall immediately
   contact your pretrial diversion supervisor if arrested and/or questioned by a law
   enforcement officer.

2. You shall attend school or work regularly at a lawful occupation or otherwise
   comply with the terms of the special program described below. If you lose your
   job or are unable to attend .school, you shall notify your pretrial diversion
   supervisor at once. You shall consult your pretrial diversion supervisor prior to
   job or school changes.

3. You shall report to your pretrial diversion supervisor as directed and keep your
   pretrial diversion supervisor informed of your whereabouts.

4. You shall continue to live in this judicial district. If you intend to move out of the
   district, you shall inform your pretrial diversion supervisor so that the appropriate
   transfer of program responsibility can be made.

5. You shall consent to a warrantless search by a United States Probation Officer or,
   at the request of pretrial diversion supervisor, any other law enforcement officer,
   of your person and premises, including any vehicle to determine compliance with
   the conditions of this agreement.

6. You shall provide the Probation Office with access to any requested financial
   information.

7. You shall follow the program and such special conditions as may be described
   below.

                                  Special Conditions

Description of special program:

   1. Whenever called upon to do so by the United States, (1) to disclose fully and
      truthfully in interviews with Government agents information concerning all
      conduct related to the offense(s) set out in this Agreement and any other crimes
      of which you have knowledge, and (2) to testify fully and truthfully in any
      proceeding. These obligations are continuing ones. You agree that all of these
                                           2




     Case 5:21-cr-00079-D Document 19 Filed 04/22/21 Page 2 of 4
      statements can be used against you at trial if you withdraw from this
      Agreement or violate the conditions of this Agreement.

   2. If you provide false, incomplete, or misleading information or testimony, this
      would constitute a breach of this Agreement by you, and you shall be subject
      to prosecution for any federal criminal vioiation. Any information provided
      by you may be used against you in such prosecution.

   3. If you possess any voter registration cards or other voter registration
      documents, you shall: turn those documents over to the Probation Office or
      Homeland Security Investigations.

   4. If you are still registered to vote (in any location or jurisdiction) you shall send
      notification to those jurisdictions to cancel or rescind your voter registration
      status.

   5. You shall not register to vote, or vote, in any jurisdiction(s), unless and until
      yom immigration status is adjusted or changed to that of a United States
      citizen.

   6. You will submit to the supervision of the United States Probation Office for the
      Eastern District of No1th Carolina as directed.

   7. You shall remain upon the above conditions of pretrial diversion for a period of
      twelve (12) months from the date of execution of this agreement.


           ACKNOWLEDGEMENT AND ACCEPTANCE OF TERMS

      I, George Ian Richardson, assert and certify:

       I am aware of the fact that the Sixth Amendment to the Constitution of the
United States provides that in all criminal prosecutions, the accused shall enjoy the
right to a speedy and public trial. I am also aware that Rule 48(b) of the Federal Rules
of Criminal Procedure provides that the court may dismiss an indictment,
information, or complaint for unnecessary delay in presenting a charge to the Grand
Jury, filing an information, or in bringing a defendant to trial. I hereby request the
United States Attorney for the Eastern District of North Carolina to defer such
prosecution. I agree and consent that any delay from the elate of this Agreement to
the elate of initiation of prosecution, as provided for in the terms expressed herein,
shall be deemed to be a necessary delay at my request, and I waive any defenses to
such prosecution on the grounds that such delay operated to deny my rights under
Rule 48(b) of the Federal Rules of Criminal Procedure and the Si..xth Amendment to
the Constitution of the United States to a speedy trial or to bar the prosecution by
                                           3




     Case 5:21-cr-00079-D Document 19 Filed 04/22/21 Page 3 of 4
reason of the running of the statute of limitations for a period of months equal to the
period of this Agreement.

      I hereby state that I have read the above, and it has been explained to me. I
understand the conditions of my Pretrial Diversion Program and agree that I will
comply with them.

      I further understand that in connection with the anticipated pending charge
against me, the com·t must approve this agreement and my participation in the
Pretrial Diversion Program.




 _o'fairAN RICHARDSON
                                                      1/f,r
                                                     D~
 1vertee            .



~~SE. TODD, JR. ~
rorney for Divertee

                                                      4/20/21
SEBASTIAN KIELl\lIANOVICH                            DATE
Assistant United States Attorney



A-N---------
U.S. Probation Officer
                                                      4/20/2021
                                                     DATE



                                                        4-h.1l2..1
                                                     DATE
United States District Judge




                                          4




     Case 5:21-cr-00079-D Document 19 Filed 04/22/21 Page 4 of 4
